                          UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF MICHIGAN-SOUTHERN DIVISION-FLINT

 IN THE MATTER OF:        Case No: 18-32342-DOF           ATTORNEY: Bruce A. Mayrand Jr.
 DEBTOR (S)               CHAPTER 13 PROCEEDINGS          DATE FILED: 10/5/2018
                          JUDGE DANIEL OPPERMAN           CLAIMS BAR DATE: 12/14/2018
 Lisa Juncaj
                                                          CONFIRMATION DATE: 12/18/2018

                          TRUSTEE’S OBJECTION TO CONFIRMATION

☒ Plan is unfeasible          ☒Payment Order has not been filed

☒ Plan does not meet Best interest test: $125,138.75; needs 100% plus 5% interest to
unsecured creditors

Provide the following to the Trustee:

      ☒ recorded mortgage ☒ July-October Chase statements

      ☒ SEV for 5527 Bradford Circle

OCP to state the following:

      ☒ Stay is lifted as to 2017 Jeep Compass Lease



NATURE OF THE PLAN- The Trustee interprets the nature of the plan to be:

☒ Base plan-completed upon the Trustee receiving $159,655.80 in addition to the receipts
prior to confirmation.

      Confirmation recommended               ☐ Yes                            ☒ No

WHEREFORE, unless the above terms are satisfied, the Chapter 13 Trustee requests that this
Honorable Court deny confirmation of the Debtor’s (s’) Plan, dismiss this case, or provide
other relief as is just.

                                             /s/ Carl L. Bekofske
Dated:    November 19, 2018                  Carl L. Bekofske, Standing Chapter 13 Trustee
                                             400 N. Saginaw St. Ste 331., Flint, MI 48502
                                             (810) 238-4675      ECF@flint13.com
                                             P-10645


         18-32342-dof   Doc 15   Filed 11/19/18   Entered 11/19/18 14:18:35    Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN-SOUTHERN DIVISION-FLINT
                                                             Case No: 18-32342-DOF
IN THE MATTER OF:
                                                             CHAPTER 13 PROCEEDINGS
DEBTOR (S) Lisa Juncaj
                                                             JUDGE DANIEL OPPERMAN
                                   CERTIFICATE OF SERVICE

I hereby certify that on November 19, 2018, I electronically filed the Chapter 13 Trustee’s
Objection to Confirmation with the Clerk of the Court using the ECF system; which will send
notification of such filing to the following:

Bruce A. Mayrand Jr.
bamayrand@comcast.net

And I hereby certify that I have mailed by United States Postal Service the Paper(s) to the
following non-ECF participants:




                                             /s/ Sherry Beasinger
                                             Carl L. Bekofske, Standing Chapter 13 Trustee
                                             400 N. Saginaw St. Ste 331., Flint, MI 48502
                                             (810) 238-4675
                                             Email: ECF@flint13.com




       18-32342-dof    Doc 15   Filed 11/19/18   Entered 11/19/18 14:18:35    Page 2 of 2
